Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, 4 December 1776
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


Franklin’s crossing on the Reprisal with his two grandsons, William Temple Franklin and Benjamin Franklin Bache, was imprinted on his memory as long as he lived. He “was badly accommodated,” he wrote years later, “in a miserable vessel, improper for those northern seas, (and which actually foundered in her return,) was badly fed, so that on his arrival he had scarce strength to stand.” He had to subsist on salt beef, because the fowls offered him were too tough for his teeth; boils plagued him, and a skin ailment that was apparently psoriasis spread over much of his body. Despite these troubles and a singularly rough voyage, his curiosity was unimpaired: he again tested the temperature of the sea to locate the Gulf Stream. The Reprisal made good time. On November 29 she was in Quiberon Bay, but contrary winds kept her from sailing up the Loire to Nantes. On December 3, therefore, the old man and the two young ones left the ship in a fishing boat, and landed that evening at Auray on the Breton coast. Franklin listened to the boatman speaking Breton and recognized only one word, that for “devil”; it was the same as the Welsh, and he had heard that the two languages were so similar that speakers of one could understand the other. The landing at Auray was unpropitious: the wretched village could provide no carriages; one had to be sent for and arrived the next day. Before the travelers started on their way to Nantes, Franklin wrote Dubourg. With his letter he enclosed the two that follow, to Silas Deane and Thomas Morris.
 
Auray en Bretagne le 4. Xbre. 1776.
Mon cher bon ami sera bien surpris de recevoir une lettre de moi datée de france, quand ni lui ni moi ne nous y attendions. Je suis parti de Philadelphie le 26. 8bre. dernier sur un vaisseau de guerre appartenant au Congrès, et en trente jours nous sommes venus jetter l’ancre dans la Baye de Quiberon. Nous avons pris chemin faisant deux vaisseaux anglois que nous avons amenés avec nous. Le vaisseau est destiné pour Nantes, mais les vents étant contraires pour entrer dans la Loire, nous avons attendu quelques jours dans la Baye, jusqu’à ce qu’impatient de mettre pied à terre, j’ai profité de l’occasion d’un bateau pour venir ici, d’où je me rendrai par terre à Nantes, où probablement je resterai peu de jours. Apprenant que la poste part d’ici ce soir, je saisis cette occasion pour vous saluer, ainsi que ma chere Madame Dubourg, Mesdemoiselles Priheron et Basseport, que j’espere avoir bientôt le plaisir de trouver en bonne santé.
Je suppose que Messieurs Deane et Morris ont l’honneur d’être connus de vous, et comme je ne sais pas leur adresse, je prends la liberté de leur adresser à chacun un mot sous votre couvert, et je vous prie de le leur faire remettre. J’aurai soin de vous rembourser toutes vos dépenses.
Je vois que vous avés eu de mauvaises nouvelles de nos affaires en amerique; mais elles ne sont pas vraies. Les anglois à l’aide de leurs vaisseaux ont gagné un pied à terre dans deux îles, mais ils ne se sont pas étendus dans le continent où nous les tenons en respect. Notre armée étoit à un mille ou deux de la leur, lorsque je suis parti, et retranchées l’une et l’autre. Dans différentes escarmouches qu’il y a eu dernierement entre des partis de 500 et de 1000 hommes de chaque côté, nous avons toujours eu l’avantage et les avons chassé du champ de bataille avec perte, notre feu faisant plus de ravage que le leur. Sur mer nous avons extrêmement molesté leur commerce en prenant un grand nombre de leurs vaisseaux des Indes Occidentales qui entrent journellement dans nos ports. Mais je ne veux pas m’arrêter sur cet objet jusqu’au moment où j’aurai le plaisir de vous voir. 
 
Notation: B. Franklin à Barbeu Dubourg Traduit de l’Anglois
